Citation Nr: 1753162	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  09-00 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as a result of herbicide agent exposure, or as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1966 to November 1967.  The Veteran has documented service in the Republic of Viet Nam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue on appeal was before the Board in September 2015 when service connection for hypertension, to include as a result of service-connected posttraumatic stress disorder (PTSD) and/or herbicide exposure was denied.  The Veteran appealed the Board decision to the Court of Appeals for Veterans Claims (Court).  In an August 2016 Joint Motion for Partial Remand (JMPR), the Court vacated and remanded that part of the September 2015 Board decision that denied service connection for hypertension.  

In January 2017, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claim is back before the Board for further appellate proceedings.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's claim.  

The Veteran filed for entitlement to service connection for hypertension in May 2008.  He posits that his hypertension is attributable to service and Agent Orange exposure; in the alternative, he argues that his hypertension was caused or aggravated by his service-connected PTSD.  However, the Board finds that the VA examiner's opinions as to secondary service connection are inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In a May 2013 Board remand, the Board determined that the Veteran raised the issue of entitlement to service connection for hypertension as secondary to his service-connected PTSD.  As a result, the Board remanded the claim in part to obtain a secondary service connection opinion as to whether the Veteran's PTSD caused or aggravated his hypertension.  See May 2013 Board remand.  In the August 2016 JMPR referenced above, the parties determined that the VA examiner's opinion was inadequate both as to whether the Veteran's PTSD caused or aggravated his hypertension and whether the Veteran's hypertension was related or attributable to his time on active duty.  Further, since the vacated September 2015 decision, the Veteran has been service-connected for coronary artery disease.  See January 2016 rating decision.  While the Board remanded the case in January 2017 to obtain an adequate direct service connection opinion, the examiner did not address the Veteran's secondary service connection theory.  As such, a remand is necessary to obtain an addendum secondary service connection opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include treatment records dated from October 2017 to present.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  After completing the above, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from an appropriately qualified VA examiner, to determine the nature and etiology of the Veteran's hypertension.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review and examination of the Veteran (if deemed necessary by the examiner), the VA examiner is asked to respond to the following inquiry:

Is it as least as likely as not that the Veteran's hypertension was caused or aggravated by his service-connected PTSD or any other service-connected disability?
 
The examiner cannot improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  In providing the opinion, the physician must take into account the Veteran's personal circumstances and how the recognized risk factor(s) apply in his particular case.  

"Aggravation" means any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, and not due to the natural progress of the nonservice-connected disease.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  As stated above, in rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination reports and opinions comply with the Board's remand instructions.

4.  After the above development has been completed, readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.



The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






